Citation Nr: 1033840	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  03-12 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for sickle cell trait.

2.  Entitlement to service connection for arthritis of the arms, 
shoulder, ankles, and neck (polyarthritis).  

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).

5.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 
1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The 
claim has been transferred to the RO in San Juan, the 
Commonwealth of Puerto Rico.  

In December 2007, the Veteran testified before the undersigned in 
Washington, D.C., at a Board hearing.

In March 2008, the Board denied entitlement to service connection 
for tinnitus, anemia, and a split in the abdomen, and remanded 
the claims of entitlement to service connection for sickle cell 
trait, arthritis of the arms, shoulder, ankles, and neck, a right 
shoulder disability, post-traumatic stress disorder (PTSD), and 
asbestosis for further development and adjudication.  This having 
been completed, the matter has been returned to the Board for 
further review.  As a preliminary matter, the Board finds that 
the development directed by the March 2008 remand has been 
completed, and, thus, a new remand is not required in order to 
comply with the holding of Stegall v. West, 11 Vet. App. 268 
(1998).

After the most recent supplemental statement of the case dated in 
December 2009, the Veteran submitted additional evidence.  In May 
2010, the Veteran's representative waived initial RO 
consideration of this evidence.  The Board will consider this 
evidence when reviewing the Veteran's claims.

The Board notes that the Veteran has been diagnosed with PTSD.  
The Board also notes that the Veteran has a diagnosis of 
depressive disorder.  The United States Court of Appeals for 
Veterans Claims (Court) has held that claims for service 
connection for PTSD encompass claims for service connection for 
all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009) (the scope of a mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).  Therefore, the Board has 
characterized this issue as set forth above.


FINDINGS OF FACT

1.  The Veteran's sickle cell trait is a hereditary defect that 
did not manifest as a disease during the Veteran's active duty 
military service and is not otherwise attributable to her 
service.

2.  The preponderance of the evidence does not demonstrate that 
polyarthritis and a right shoulder disability are causally or 
etiologically related to the Veteran's active military service, 
nor may such conditions be presumed to have been incurred in or 
aggravated by service.

3.  The preponderance of the medical evidence of record does not 
reflect that the Veteran has a current  diagnosis of PTSD.

4.  The Veteran's currently diagnosed depressive disorder is not 
found to be causally or etiologically related to the Veteran's 
military service.

5.  The Veteran does not have a current lung disability or other 
condition attributable to claimed asbestos exposure in service.



CONCLUSIONS OF LAW

1.  Service connection for sickle cell trait is not established.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2009).

2.  Polyarthritis and a right shoulder disability were not 
incurred in or aggravated by active service, nor may such 
condition be presumed to have been incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

4.  Depressive disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).

5.   A lung disability or other condition attributable to claimed 
asbestos exposure was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist.

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in November 2004, July 
2007, and March 2008 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The letters notified the 
Veteran of the evidence and information necessary to substantiate 
her claims and informed the Veteran of her and VA's respective 
responsibilities in obtaining such evidence.  In addition, the 
Veteran was provided notice regarding asbestos exposure as 
required by M21-1, Part VI, para. 7.21.  And the Veteran was 
advised of the pertinent regulations for PTSD based on a personal 
assault and was afforded ample opportunity to provide evidence 
from "other" sources to substantiate her  claim.  See Patton v. 
West, 12 Vet. App. 272 (1999).

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, VA treatment records, Social 
Security Administration disability records, and private medical 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The Veteran has had the opportunity 
to present evidence and argument in support of her claims, to 
include at the December 2007 Board hearing.  The Veteran has also 
been afforded VA examinations in connection with the claims.  As 
detailed below, VA examinations conducted in October and November 
2008 included relevant findings and opinions for resolution of 
the appellate claims supported by stated rationale, and based 
upon both evaluation of the Veteran and an accurate understanding 
of her medical history based on review of her VA claims folder.  
Further, no inaccuracies or prejudiced is demonstrated regarding 
these examinations.  Accordingly, the Board finds that these 
examinations are adequate for resolution of this case.  Moreover, 
there is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available and 
not part of the claims file.  

For the reasons detailed below, the Board concludes, after 
reviewing all evidence of record, that the preponderance of the 
evidence is against the Veteran's claims.  As such, any questions 
as to the appropriate disability ratings or effective dates to be 
assigned to these claims are rendered moot; and no further notice 
is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Since there is no indication that any failure on the 
part of VA to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any such 
failure is harmless and proceeds with a merits adjudication of 
the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims.

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, such as arthritis, when the 
disease is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

A.  Sickle Cell Trait

Sickle cell trait alone, without a history of directly 
attributable pathological findings, is not a ratable disability.  
Here, the Board notes that, under Diagnostic Code 7714, 
asymptomatic sickle cell anemia, established case in remission, 
but with identifiable organ impairment, warrants a 10 percent 
evaluation.  The associated Note states that sickle cell trait 
alone, without a history of directly attributable pathological 
findings, is not a ratable disability.  Cases of symptomatic 
sickle cell trait are to be forwarded to the Director, 
Compensation and Pension Service, for consideration under 38 
C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 4.117, Diagnostic Code 
7714.

In this case, the service medical records show that the Veteran 
was noted to have sickle cell trait during service in October 
1979.  Post-service, a June 1997 medical record questioned 
whether the Veteran had ever been noted to have sickle cell 
trait.  As it was unclear if the Veteran has any symptomatic 
sickle cell trait and directly attributable pathological 
findings, this matter was remanded by the Board in March 2008 so 
that the Veteran could be afforded a VA examination to make this 
assessment.  

The Veteran was provided a VA examination in connection with this 
claim in November 2008.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The Veteran was noted to have served in 
the Army from 1978 to 1988 as a medical specialist.  She was 
noted to be working as a nurse.  The examiner noted that the 
Veteran was found to have sickle cell trait during an examination 
in July 1979.  The Veteran was noted to have been seen for 
recurrent urinary tract infections and a hysterectomy in 1998 
with improvement in anemia after that.  She was also noted to 
have bone marrow aspirate with a diagnosis of slight mild 
hyperplasia and normochromic normocytic red blood cells, but with 
sickle cell prep that showed sickle cell trait.  The Veteran, 
however, denied any complaints of shortness of breath or chest 
discomfort, and there was no history of sickle cell crisis or 
bone pains.  The Veteran also denied any excessive fatigue, and 
the examiner stated that there were no admissions for any sickle 
cell trait related problems.  After examination, the Veteran was 
indicated to have sickle cell trait.  This was noted to be a 
hereditary disease, incidentally diagnosed in service, with no 
evidence of anemia or any sickle cell crisis.

Here, the Board notes that every Veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of examination, acceptance, and enrollment.  38 C.F.R. § 
3.304(b).  A Veteran who served during a period of war, is 
presumed to be in sound condition when he or she entered into 
military service except for conditions noted on entrance medical 
examination.  38 U.S.C.A. 
§§ 1111, 1132.  Where there is "clear and unmistakable" evidence 
that the injury or disease claimed pre-existed service, the 
presumption does not attach, and the issue becomes whether the 
disease or injury was aggravated during service.  Id.

The question as to whether a hereditary disease always rebuts the 
presumption of soundness was posed to the General Counsel in 
1988, and the General Counsel, referring in its opinion to 
another opinion issued in 1985, both of which concerned cases 
involving retinitis pigmentosa, noted that "retinitis pigmentosa 
and most other diseases of hereditary origin can be incurred or 
aggravated in service, in the sense contemplated by Congress in 
title 38."  VAOGC 8-88 (Sept. 29, 1988) (reissued as VAOPGCPREC 
67-90 (July 18, 1990).  The opinion further stated that they can 
be considered to be incurred in service if their symptomatology 
did not manifest itself until after entry on duty.  The mere 
genetic or other familial predisposition to develop the symptoms, 
even if the individual is almost certain to develop the condition 
at some time in his or her lifetime, does not constitute having 
the disease.  VAOGC 8-88; see also VAOGC 1-85 (Mar. 5, 1985) 
(reissued as VAOPGCPREC 82-90 (July 18, 1990).  In cases where 
the appellant seeks service connection for a congenital 
condition, the Board must classify the condition as to whether it 
is a disease or defect and discuss the presumption of soundness.  
Quirin v. Shinseki, 22 Vet. App. 390 (2009).

In VAOPGCPREC 82-90, the General Counsel held that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin, and indicated that 
support for this position could be found in VA regulations 
themselves, noting that two familial diseases, sickle cell anemia 
and Huntington's chorea, were included for rating purposes in the 
Schedule for Rating Disabilities.  VAOPGCPREC 82-90, page 4.  VA 
General Counsel has also held that the existence of a hereditary 
disease under 38 C.F.R. § 3.303(c) does not always rebut the 
presumption of soundness, and that service connection may be 
granted for hereditary diseases which either first manifest 
themselves during service or which preexist service and progress 
at an abnormally high rate during service.  VAOPGCPREC 67-90 
(July 18, 1990), 55 Fed. Reg. 43253 (1990).

Turning to the question of in-service disease or injury, the 
Board notes that the Veteran was noted to have sickle cell trait 
during service in October 1979.  Post-service, a June 1997 
medical record questioned whether the Veteran had ever been noted 
to have sickle cell trait.  The November 2008 VA examiner, after 
examining the Veteran and her claims file, diagnosed sickle cell 
trait.  This was noted to be a hereditary disease, incidentally 
diagnosed in service, with no evidence of anemia or any sickle 
cell crisis.

As noted, Veterans are presumed to have entered service in sound 
condition as to their health.  This presumption attaches only 
where there has been an induction examination in which the later 
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides 
expressly that the term "noted" denotes "[o]nly such conditions 
as are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  See Id at (b)(1).

In cases where the disease or injury at issue is not noted on the 
entrance examination, a two-pronged test is for consideration in 
determining whether the presumption of soundness has been 
rebutted.  First, VA must show by clear and unmistakable evidence 
that the disease or injury existed prior to service.  Second, VA 
must show by clear and unmistakable evidence that the preexisting 
disease or injury was not aggravated by service.  VAOPGCPREC 3-
2003 (July 16, 2003).  See Wagner v. Principi, 370 F.3d 1089 
(Fed. Cir. 2004).  The Veteran is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  See id.  The Board must follow the precedent opinions 
of the General Counsel.  See 38 U.S.C.A. § 7104(c).

In this case, the Veteran is not noted to have had sickle cell 
trait at service entry.   Therefore, the Board finds that the 
presumption of soundness attaches with respect to the trait at 
issue.  Thus, the burden is on VA to rebut the presumption by 
clear and unmistakable evidence that the trait was both pre-
existing and not aggravated by service.  Although, as noted, the 
Veteran's sickle cell trait is hereditary in nature, the Board 
finds that the hereditary nature of the condition, in itself, 
does not constitute clear and unmistakable evidence that the 
condition preexisted service in that there is no evidence that 
any manifestations of sickle cell disease were present prior to 
the Veteran's entrance into service.  Therefore, because there is 
no clear and unmistakable evidence that manifestations of sickle 
cell disease existed prior to service, the question of whether 
clear and unmistakable evidence exists to show that sickle cell 
disease was not aggravated by service is rendered moot.  The 
Board thus, must address whether there were any manifestations of 
sickle cell disease present in service.

As noted above, the Veteran's medical records do not indicate any 
disease or manifestations attributable to the Veteran's sickle 
cell trait.  The November 2008 VA examiner noted that sickle cell 
trait was noted in service, but that there was no evidence of 
anemia or any sickle cell crisis.  The Veteran has not been found 
to have any symptomatic sickle cell trait.  

In this regard, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that 
lay evidence is one type of evidence that must be considered, and 
competent lay evidence can be sufficient in and of itself.  The 
Board, however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay statements.

Here, the Board takes note of the fact that the Veteran is a 
nurse, and therefore her statements will be afforded appropriate 
probative value.  As to the medical opinions provided, to include 
those of the Veteran, the Board notes that, when faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of each opinion, and in so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  The Board must account for 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  Further, the Board may not 
base a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).

The failure of a physician to provide a basis for his or her 
opinion also goes to the weight or credibility of the evidence in 
the adjudication of the merits.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000); see 
also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

With the foregoing in mind, the Board concludes that the opinions 
offered by the Veteran in support of her claim suggest but do not 
establish that she had symptomatic sickle cell trait in service.  
The term "disability," as used for VA purposes, refers to a 
condition resulting in an impairment of earning capacity.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995). This distinction 
between diagnosis and disability is well established in VA law.  
Cf. 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated cholesterol 
are actually laboratory results and are not, in and of 
themselves, disabilities).  Therefore, even though the Veteran 
tested positive for sickle cell trait during service, the Board 
finds that greater weight should be accorded the VA physician's 
opinion which shows that the Veteran's hereditary trait did not 
result in a manifest disorder.  See VAOPGCPREC 67-90, supra.  In 
addition, although the Veteran is a nurse, she has not 
demonstrated expertise in the area of sickle cell disease.

In contrast, the November 2008 VA medical examiner, a medical 
doctor, supported the opinion with the discussion of the medical 
evidence of record and provided a detailed rationale in support 
of the opinion.  Not only was a definitive opinion proffered by 
the examiner, but the etiological opinions were supported by a 
stated  rationale.  As such, the Board places greater probative 
weight on the November 2008 VA medical opinion.

While service connection may be granted for congenital or 
hereditary diseases, if initially manifested in or aggravated by 
service, the most probative medical evidence of record does not 
support the Veteran's contention that there was incurrence or 
permanent aggravation of a congenital disease as a result of the 
Veteran's period of active service.  See VAOPGCPREC 82-90 (July 
18, 1990); VAOPGCPREC 67- 90 (July 18, 1990).

As the medical evidence indicates that symptomatic sickle cell 
disease did not manifest in service, or for that matter after 
service, and therefore, the medical evidence of record does not 
establish that the Veteran's hereditary sickle cell trait was 
aggravated beyond its normal progression as a result of his 
period of active service, the preponderance of the evidence is 
against the service connection claim for sickle cell trait.  
There is no doubt to be resolved; and service connection is not 
warranted. See Gilbert, supra.

B.  Right Shoulder Disability and Arthritis of the Arms, 
Shoulder, 
Ankles, and Neck

The Veteran has been diagnosed as having polyarthritis.  Post-
service medical records also show that the Veteran has non-
specific densities of the proximal right humerus and the Veteran 
complains of right shoulder pain.  

In this case, the Veteran's representative made allegations that 
the February 2001 VA examination did not include a review of the 
claims file in order to render an etiological opinion.  As such, 
the Board remanded these issues so that the Veteran could be 
afforded a VA examination to determine if the current diagnoses 
are related to service or is arthritis was manifest within one 
year of service discharge.  

The February 2001 VA examination report indicated that the 
Veteran showed normal muscle bulk without any evidence of 
atrophy.  Range of motion at shoulders, elbows, wrists, hands, 
fingers, hips, knees, ankles, feet, and toes were within normal 
limits.  Manual muscle testing of her bilateral upper and lower 
extremities was 5/5 with no gross weakness of asymmetry.  The 
Veteran reported mild pain with range of motion of the hips.  The 
Veteran was not assessed as having any arthritis or right 
shoulder disability.  

In October 2008, the Veteran was provided an additional VA 
examination in connection with her claims.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination. The Veteran reported that she 
had a history of rheumatoid arthritis, but no gout or lupus.  The 
examiner noted that there was no documentation to support 
rheumatoid arthritis in the Veteran's claims file, but she was 
diagnosed with fibromyalgia, polyarthralgia, and poly arthritis.  
There was no history of dislocation  or subluxation to any 
joints, but the Veteran stated that she could walk less than one 
block.  The Veteran stated that she has no limit on sitting time, 
but she limits her standing time to approximately five to ten 
minutes.  The Veteran reported pain, weakness, and stiffness in 
the right shoulder.  She reported that she fell out of a truck, 
landing on her right shoulder, just after boot camp in 1978.  She 
did not seek treatment for this, and the examiner stated that he 
could not find any record of this in the Veteran's claims file.  
The Veteran indicated that she did not seek treatment for this 
pain until she was out of the service.  The Veteran also reported 
having generalized joint pain around 2001.  She reported that all 
of her joints hurt, and she complained of pain, swelling, 
redness, and heat in all of her joints.  After examination, the 
Veteran was diagnosed with right shoulder impingement, 
subacromial bursitis, and acromioclavicular joint arthritis.  The 
examiner then stated that he did not see any evidence in the 
Veteran's claims file of any injury to the right shoulder.  He 
stated that spurring and subacromial impingement are common 
conditions that are not necessarily related to the Veteran's 
service.  As the Veteran did not seek treatment in service, the 
examiner stated that he could not find any evidence that this 
condition is related to her military service.  The examiner then 
stated that he believed that it was less likely than not related 
to her service.  

With respect to polyarthritis, the examiner stated that he 
thoroughly reviewed the Veteran's claims file and did not see any 
visits or notes regarding her polyarthritis complaints.  The 
Veteran was noted to have been diagnosed with polyarthritis by an 
outside physician around 2000 or 2001, and that the Veteran had 
been worked up for rheumatoid arthritis.  The examiner explained 
that the Veteran did not have any serologic markers, but  that 
this was not 100% sensitive or specific for rheumatoid 
conditions.  However, as the Veteran was not noted to have sought 
treatment for any of these complaints until after 2000, the 
examiner found that these complaints were less likely than not 
related to her service and did not manifest within one year after 
her discharge.  The examiner concluded by finding that it was 
less likely than not that the Veteran's polyarthritis was related 
to her service or manifested within one year of service.

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for a right 
shoulder disability and arthritis of the arms, shoulder, ankles, 
and neck.  In this case, the VA examiner, that examined the 
Veteran's claims file in connection with the claims, found that 
it was less likely than not that these disorders had their onset 
in service or within one year of service
 
According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the October 2008 medical opinion is most probative in this case.  

In this regard, the Board notes that the Veteran has contended on 
her own behalf that her conditions are related to military 
service.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).   Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's claimed 
disabilities and any instance of her military service to be 
complex in nature.  See Woehlaert , supra.  However, the Board 
notes that the Veteran is a nurse and is therefore competent to 
opine on medical matters.  

As noted above, as to the medical opinions provided, to include 
those of the Veteran, the Board notes that, when faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of each opinion, and in so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  The Board must account for 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

Here, the Board finds that the opinion of the October 2008 
medical examiner to be more probative in this case.  The examiner 
is a medical doctor as opposed to a nurse, and had the advantage 
of examining both the Veteran and her claims file in connection 
with the opinion and report.  In this case, the Board finds that 
the Veteran's contentions regarding the etiology of her 
conditions, as well as her allegations of continuity of 
symptomatology, are outweighed by the competent and probative 
October 2008 VA medical examiners' findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's disabilities are 
etiologically related to her military service.  The Board may not 
base a decision on its own unsubstantiated medical conclusions 
but, rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.

C.  An acquired psychiatric disorder, to include PTSD.

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection for PTSD requires (i) medical evidence 
establishing a diagnosis of the condition, (ii) credible 
supporting evidence that the claimed in-service stressor 
occurred, and (iii) a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor, is required.  See 38 C.F.R. § 3.304(f).    

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that special 
consideration must be given to claims for PTSD based on personal 
assault.  In particular, the Court held that the provisions in 
M21-1, Part III, 5.14(c), which address PTSD claims based on 
personal assault are substantive rules which are the equivalent 
of VA regulations and must be considered.  See also YR v. West, 
11 Vet. App. 393, 398-99 (1998).

For claims involving service connection for PTSD due to personal 
assault, VA regulations provide, in pertinent part, as follows:

(3) If a post-traumatic stress disorder claim is 
based on in- service personal assault, evidence 
from sources other than the veteran's service 
records may corroborate the veteran's account of 
the stressor incident. Examples of such evidence 
include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family 
members, roommates, fellow service members, or 
clergy. Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources. Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to: a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes. VA will not deny a post-
traumatic stress disorder claim that is based on 
in-service personal assault without first advising 
the claimant that evidence from sources other than 
the veteran's service records or evidence of 
behavior changes may constitute credible 
supporting evidence of the stressor and allowing 
him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it 
receives to an appropriate medical or mental 
health professional for an opinion as to whether 
it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f) (2008).

The evidence necessary to establish the occurrence of a stressor 
during service to support a diagnosis of PTSD will vary depending 
upon whether the veteran engaged in "combat with the enemy" as 
established by official records, including recognized military 
combat citations, or other supportive evidence.  If the VA 
determines that the veteran engaged in combat with the enemy and 
the alleged stressor is combat-related, then the veteran's lay 
testimony or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or corroborative 
evidence is required, provided that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions or hardships of service."  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 
Vet. App. 163, 164 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy or that the veteran engaged in combat with 
the enemy, but the alleged stressor is not combat-related, the 
veteran's lay testimony, by itself, is insufficient to establish 
the occurrence of the alleged stressor. Instead, the record must 
contain credible supporting evidence that corroborates the 
veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 
128, 142 (1993).

Prior to July 13, 2010, VA had generally required that, where a 
determination is made that the Veteran did not "engage in combat 
with the enemy," or the claimed stressor is not related to 
combat, the Veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  In such cases, the record must 
contain service records or other statements as to the occurrence 
of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, effective July 13, 2010, VA has amended its adjudication 
regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
the final rule amends 38 C.F.R. § 3.304(f) by redesignating 
current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and 
(f)(5), respectively, and by adding a new paragraph (f)(3) that 
reads as follows: 

(f)(3) If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis 
of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with 
the places, types, and circumstances of the 
Veteran's service, the Veteran's lay testimony 
alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this 
paragraph, "fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event or 
circumstance that involved actual or threatened 
death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance 
involved a psychological or psycho-physiological 
state of fear, helplessness, or horror.

The provisions of this amendment apply to applications for 
service connection for PTSD that are received by VA on or after 
July 13, 2010; were received by VA before July 13, 2010 but have 
not been decided by a VA regional office as of July 13, 2010; are 
appealed to the Board on or after July 13, 2010; were appealed to 
the Board before July 13, 2010 but have not been decided by the 
Board as of July 13, 2010; or are pending before VA on or after 
July 13, 2010 because the United States Court of Appeals for 
Veterans Claims vacated a Board decision on an application and 
remanded it for readjudication.  75 Fed. Reg. 39,843 (July 13, 
2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 
15, 2010).  As the Veteran's claim was appealed to the Board 
before July 13, 2010, but had not been decided by the Board as of 
July 13, 2010, the amended regulations apply to the instant 
claim. 

Once the claimed stressor has been verified, the Veteran's 
personal exposure to the event may be implied by the evidence of 
record.  A Veteran need not substantiate his actual presence 
during the stressor event; the fact that the Veteran was assigned 
to and stationed with a unit that was present while such an event 
occurred strongly suggests that he was, in fact, exposed to the 
stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, a February 2001 VA examination diagnosed the 
Veteran as having a depressive disorder and PTSD, but there was 
no chart available for review.  Thereafter, medical evidence 
showed that the Veteran might not have PTSD.  Based on the 
foregoing, the Board, in March 2008, remanded this matter so that 
the Veteran could be afforded a new examination which included a 
review of the claims file.  The examiner was asked to resolve 
whether or not the Veteran has PTSD and provide the etiological 
basis for that diagnosis.  

In November 2008, the Veteran was provided a VA examination in 
connection with her claim.  The examiner indicated that the 
Veteran's claims file had been thoroughly reviewed in connection 
with the examination.  The examiner indicated that this review 
took approximately 5 hours and included the Veteran's electronic 
medical records as well.  The examiner also indicated that he 
interviewed the Veteran for almost an hour and a half.  The 
Veteran's medical history was noted in the report, including the 
Veteran's many serious medical conditions.  In service, the 
Veteran was noted to have been seen in 1984 for anxiety, but 
there was no mention of a sexual assault that the Veteran 
reported took place in 1978.  In this regard, the examiner 
indicated that the Veteran had given numerous and contradictory 
accounts of an assault by a drill instructor(s) or sergeant(s).  
The Veteran was noted to have tested positive for marijuana that 
led to an Article 15 and an honorable discharge from the 
military.  During this process, the Veteran was noted to have 
taken an overdose of medication in a suicide attempt and was 
hospitalized briefly.  She was given a discharge diagnosis of 
adjustment disorder.  Prior to this the Veteran was noted to have 
had numerous excellent performance evaluations.  After service, 
the Veteran claimed PTSD-like symptoms (nightmares) after she 
underwent surgery for  a brain tumor in 1998.  In interviewing 
the Veteran, the Veteran reported various symptoms and 
complaints.  She reported that she was mistreated in the 
military, including sexual mistreatment and assault from her 
drill instructors and other superiors.  The Veteran also reported 
a consensual sexual relationship with a superior officer in whom 
she confided.  The Veteran's family history was also noted, 
including longstanding sexual abuse from her father when she was 
a child.  After examination, the Veteran was diagnosed with major 
depression, recurrent.  While the Veteran was noted by the 
examiner to have been sexually victimized by unscrupulous men in 
authority, the examiner found that this was not traumatic in the 
usual sense of a PTSD-associated trauma that results on a threat 
of death, serious injury, or threat of physical integrity.  The 
examiner stated that the Veteran did not endorse such traumatic 
event.  The examiner also noted that the Veteran's reports were 
contradictory, ranging from being raped to being seduced.  The 
Veteran's reported nightmares after the 1998 surgery were also 
found to be thematically unrelated to a traumatic sexual 
relationship.  In this regard, the examiner noted that these 
nightmares did not include the alleged perpetrator of the sexual 
trauma.  In conclusion, the examiner stated that there was not 
sufficient evidence to warrant a diagnosis of military-related 
PTSD.  

In June 2008, the Veteran submitted the statement of a Vet Center 
psychologist regarding her claim for PTSD.  The Veteran reported 
that she had been sexually harassed in service by three sergeants 
and, after reporting this to her superior, reported that she was 
sexually harassed by him.  The psychologist indicated that there 
was no direct evidence of military sexual trauma, but pointed to 
several pieces of evidence that he indicated were markers that 
such sexual trauma had occurred.  These included a history of 
moving duty stations and failing to complete courses, treatment 
for pelvic pain and related complaints in service, and a short 
marriage and quick divorce to another soldier in service.  This 
psychologist opined that is was more likely than not that the 
Veteran experienced military sexual trauma.  The Veteran was also 
diagnosed with PTSD secondary to military sexual trauma.  

With respect to other psychiatric disabilities, as noted above, 
the Veteran has been diagnosed with major depression in both the 
February 2001 and November 2008 VA examinations.  The February 
2001 VA examiner indicated that the Veteran's claims file had not 
been reviewed in connection with the examination and also did not 
provide a nexus opinion regarding the Veteran's psychiatric 
diagnoses.  The November 2008 examiner, on the other hand, 
specifically indicated that the Veteran's claims file had been 
reviewed in connection with the examination, as more fully 
explained above.  After examining the Veteran and her claims file 
in connection with her claim, the examiner found that the 
Veteran's chronic major depression appeared to have started well 
after she was discharged from the service.  

The November 2008 VA examiner also submitted an addendum to the 
November 2008  report dated in January 2009.  In this addendum, 
he clarified that it was not at all likely that the Veteran's 
major depression, that started many years after service, was 
causally related to events that happened to her during the time 
that she was in the military. 

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for PTSD or 
major depression.  In this case, after a thorough review of the 
Veteran's claims file and an examination of the Veteran, the 
November 2008 VA examiner did not find that the Veteran had a 
diagnosis of military-related PTSD.  And without a current 
diagnosis of this disability, service connection is not 
available.

As noted above, the existence of a current disorder is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the United States Court of Appeals for Veterans Claims 
(Court)'s interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disorder for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or injury.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the 
absence of proof of a present disability, there can be no valid 
claim or the grant of the benefit.  Id.  
 
In this regard, the Board notes that the Veteran was diagnosed in 
February 2001 with PTSD. And the June 2008 opinion from the Vet 
Center psychologist also found that the Veteran had PTSD that was 
military-related.  According to Court, "the probative value of 
medical opinion evidence is based on the medical expert's 
personal examination of the patient, the physician's knowledge 
and skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 
(1993).  The credibility and weight to be attached to these 
opinions is within the province of the Board.  Id.  

In this case, the Board finds that the November 2008 medical 
opinion, based as it was on an examination of the Veteran and the 
Veteran's claims file, is most probative in this case.  This 
examiner thoroughly reviewed the Veteran's medical records and 
examined the Veteran in connection with the claim.  The February 
2001 examiner, by contrast, indicated that there was no chart 
available for review.  And the June 2008 psychologist also did 
not indicate a review of the Veteran's records in connection with 
his opinion.  This psychologist noted that there was no direct 
evidence of military sexual trauma in the Veteran's case, but 
based his opinion on other indirect markers. 

Next, with respect to the Veteran's diagnosed major depression, 
the November 2008 VA examiner, that examined the Veteran and her 
claims file in connection with the claim, found that this 
condition started well after service and was not causally related 
to her military service.   Service connection for this disorder 
is therefore also not warranted in this case.
  
Finally, the Board notes that the Veteran has contended on her 
own behalf that she has a psychiatric disability, specifically 
PTSD, that is related to mistreatment she received in the 
military.  In this regard, the Board notes that lay witnesses are 
competent to provide testimony or statements relating to symptoms 
or facts of events that the lay witness observed and is within 
the realm of his or her personal knowledge, but not competent to 
establish that which would require specialized knowledge or 
training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 
465, 469-70 (1994).  Lay evidence may also be competent to 
establish medical etiology or nexus.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider 
lay evidence but may give it whatever weight it concludes the 
evidence is entitled to" and mere conclusory generalized lay 
statement that service event or illness caused the claimant's 
current condition is insufficient to require the Secretary to 
provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 
(2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
whether the Veteran has PTSD that is related to her service is 
complex in nature.  See Woehlaert , supra.   However, the Board 
notes that the Veteran is a nurse and is therefore competent to 
opine on medical matters.  

As noted above, as to the medical opinions provided, to include 
those of the Veteran, the Board notes that, when faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of each opinion, and in so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  The Board must account for 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

Here, the Board finds that the opinion of the November 2008 
medical examiner to be more probative in this case.  The examiner 
is a board certified psychiatrist, as opposed to a nurse, and had 
the advantage of examining both the Veteran and her claims file 
in connection with the opinion and report.  The Veteran is also 
not noted to have any specific specialization in psychiatric 
matters.  In this case, the Board finds that the Veteran's 
contentions regarding the etiology of her conditions, as well as 
her allegations of continuity of symptomatology, are outweighed 
by the competent and probative November 2008 VA medical 
examiners' findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has PTSD that is 
related to her military service.  The Board may not base a 
decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.

E.  Asbestosis

As to claims of service connection for asbestosis or other 
asbestos-related diseases, the Board notes that VA has issued a 
circular on asbestos-related diseases.  This circular, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB 
Circular), provides guidelines for considering compensation 
claims based on exposure to asbestos.  The information and 
instructions from the DVB Circular were included in a VA 
Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, para. 
7.68 (Sept. 21, 1992).  Subsequently, the M2-1 provisions 
regarding asbestos exposure were amended.  The new M21-1 
guidelines were set forth at M21-1, Part VI, para. 7.21 (Oct. 3, 
1997).  The guidelines provide, in part, that the clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal disease; that VA is to 
develop any evidence of asbestos exposure before, during and 
after service; and that a determination must be made as to 
whether there is a relationship between asbestos exposure and the 
claimed disease,  keeping in mind the latency period and exposure 
information.  See Ashford v. Brown, 10 Vet. App. 120 (1997); 
McGinty v. Brown, 4 Vet. App. 428 (1993).

The applicable section of Manual M21-1 also notes that some of 
the major occupations involving exposure to asbestos include 
mining, milling, work in shipyards, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  High exposure to respirable 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers, and this is significant 
considering that, during World War II, U.S. Navy Veterans were 
exposed to chrysotile, amosite, and crocidolite that were used 
extensively in military ship construction.  Furthermore, it was 
revealed that many of these shipyard workers had only recently 
come to medical attention because the latent period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease.  Also of significance is 
that the exposure to asbestos may be brief (as little as a month 
or two) or indirect (bystander disease).  See Department of 
Veterans Affairs, Veteran's Benefits Administration, Manual M21-
1, Part 6, Chapter 7, Subchapter IV, § 7.21 b.

In Dyment v. West, 13 Vet. App. 141, 145 (1999), the Court found 
that provisions in former paragraph 7.68 (predecessor to 
paragraph 7.21) of VBA Manual M21-1, Part VI, did not create a 
presumption of exposure to asbestos.  Medical nexus evidence is 
required in claims for asbestos related disease related to 
alleged asbestos exposure in service.  VAOPGCPREC 4-00.

In short, with respect to claims involving asbestos exposure, VA 
must determine whether or not military records demonstrate 
evidence of asbestos exposure during service, develop whether or 
not there was pre-service and/or post-service occupational or 
other asbestos exposure, and determine whether there is a 
relationship between asbestos exposure and the claimed disease.  
See M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  Thus, VA must analyze the Veteran's 
claim of entitlement to service connection for asbestosis under 
these administrative protocols using the following criteria.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).  As noted, the 
latency period for asbestos-related diseases varies from 10 to 45 
or more years between first exposure and development of disease.  
M21-1, Part VI, 7.21(b)(2), p. 7-IV- 3 (January 31, 1997).  An 
asbestos-related disease can develop from brief exposure to 
asbestos.  Id.

M21-1, Part VI, para. 7.21 contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of the pleura and peritoneum, and 
cancer of the lung, gastrointestinal tract, larynx, pharynx and 
urogenital system (except the prostate), with the most common 
resulting disease being interstitial pulmonary fibrosis 
(asbestosis).  Also noted is the increased risk of bronchial 
cancer in individuals who smoke cigarettes and have had prior 
asbestos exposure.  M21-1, Part VI, para. 7.21(b) pertains to 
occupational exposure, and acknowledges that high exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers.  Noted is that the latent period 
varies from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or two) 
or indirect (bystander disease).  M21-1, Part VI, para. 7.21(c) 
provides that the clinical diagnosis of asbestosis requires a 
history of exposure and radiographic evidence of parenchymal lung 
disease.  M21-1, Part VI, para. 7.21(d) provides that VA must 
determine whether military records demonstrate evidence of 
asbestos exposure in service; whether there is pre-service and/or 
post-service evidence of occupational or other asbestos exposure; 
and then make a determination as to the relationship between 
asbestos exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the Veteran.

In this case, the Board, in March 2008, found that the record 
showed that the RO had not complied with M21-1 procedures.  The 
Veteran had not been sent the appropriate letter regarding 
alleged asbestos exposure.  In addition, the Board found that, in 
the event that it is determined that the Veteran had a documented 
history of probable asbestos exposure during service, the Veteran 
should be afforded a VA examination, and the examiner should 
opine if the Veteran currently has a respiratory disability which 
is attributable to service to include probable asbestos exposure 
during service.

In March 2008, the Veteran was sent a letter outlining the notice 
requirement for an Asbestos claim and forwarding to the Veteran a 
questionnaire regarding this claim.  The Veteran was also 
provided a VA examination in connection with her claim dated in 
November 2008.  The examiner indicated that the Veteran's claims 
file had been reviewed in connection with the examination and 
report.  Regarding asbestos exposure, the Veteran reported that, 
in 1978, a group of soldiers was asked to remove some products 
out of a building.  She remembered that they were told that these 
products had asbestos in them.  The examiner noted that there was 
no documentation of this in the Veteran's claims file, and the 
Veteran also reported that there was no way that this could be 
proved.  The Veteran also reported that she had a tumor in her 
nose that was removed in Puerto Rico.  She stated that she was 
told by the physician that this could have had a relation to 
asbestos exposure.  The examiner stated that there were no 
details regarding this that could be found, with the exception of 
a pituitary tumor noted in the Veteran's records.  The Veteran 
also reported that she had a brain tumor that could be related to 
asbestos exposure.  Otherwise, the Veteran denied any respiratory 
distress, and no wheezing or recurrent chest infections.  The 
Veteran never used oxygen or any inhalers.  After examination, 
the Veteran was not diagnosed with any lung disability or other 
disability related to asbestos exposure.  The Veteran's 
respiratory testing was indicated to be normal and, based on the 
results, the examiner  stated that "I am of the opinion that the 
Veteran does not have restrictive lung disease which would be 
expected in asbestosis.  Hence there is no lung sequale from the 
exposure she claims."  In addition, the examiner stated that the 
malignancy that the Veteran mentioned was not in any way related 
to asbestos exposure based on existing evidence in the 
literature.

Based on the foregoing, the Board finds that the Veteran does not 
have a current lung disability or other condition attributable to 
claimed asbestos exposure in service.  And, as noted above, the 
existence of a current disorder is the cornerstone of a claim for 
VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 
1328 (1997) (holding that the VA's and the United States Court of 
Appeals for Veterans Claims (Court)'s interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

In addition, according to Court, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion the physician 
reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The 
credibility and weight to be attached to these opinions is within 
the province of the Board.  Id.  In this case, the Board finds 
that the November 2008 medical opinion, based as it was on an 
examination of the Veteran and a review of the claims file, is 
most probative in this case.  

In this regard, the Board notes that the Veteran has contended on 
her own behalf that she has a disability related to claimed 
asbestos exposure in service.  In this regard, the Board notes 
that lay witnesses are competent to provide testimony or 
statements relating to symptoms or facts of events that the lay 
witness observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).  However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  

In the instant case, the Board finds that the question regarding 
the existence of a  potential disability related to alleged 
asbestos exposure is complex in nature.  See Woehlaert , supra.   
However, the Board notes that the Veteran is a nurse and is 
therefore competent to opine on medical matters.  

As noted above, as to the medical opinions provided, to include 
those of the Veteran, the Board notes that, when faced with 
conflicting medical opinions, the Board must weigh the 
credibility and probative value of each opinion, and in so doing, 
the Board may favor one medical opinion over the other.  See 
Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995)).  The Board must account for 
evidence it finds persuasive or unpersuasive, and provide reasons 
for rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board also 
looks at factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. 
App. 279, 284 (1997).  

Here, the Board finds that the opinion of the November 2008 
medical examiner to be more probative in this case.  The examiner 
is a medical doctor as opposed to a nurse, and had the advantage 
of examining both the Veteran and her claims file in connection 
with the opinion and report.  In this case, the Board finds that 
the Veteran's contentions regarding her conditions are outweighed 
by the competent and probative November 2008 VA medical 
examiners' findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran has a disability 
related to purported asbestos exposure in service.  The Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.











ORDER

Service connection for sickle cell trait is denied.

Service connection for arthritis of the arms, shoulder, ankles, 
and neck is denied.  

Service connection for a right shoulder disability is denied.

Service connection for an acquired psychiatric disorder, to 
include PTSD and depressive disorder, is denied.

Service connection for asbestosis is denied.



____________________________________________
John Kitlas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


